Name: Commission Regulation (EEC) No 52/90 of 10 January 1990 fixing the correcting factor provided for in article 6 of Council Regulation (EEC) No 1677/85 on monetary compensatory amounts in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/22 Official Journal of the European Communities 11 . 1 . 90 COMMISSION REGULATION (EEC) No 52/90 of 10 January 1990 fixing the correcting factor provided for in Article 6 of Council Regulation (EEC) No 1677/85 on monetary compensatory amounts in agriculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 ( 1 ) and (3) thereof, Whereas, as a result of the monetary realignment of 5 January 1990, the correcting factor provided for in Article 6 ( 1 ) . of Regulation (EEC) No 1677/85 must be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The correcting factor provided for in Article 6.(1 ) of Regulation (EEC) No 1677/85 is 1,145109. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p . 6 . (2) OJ No L 182, 3 . 7. 1987, p . 1 .